Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to correspondence 02/11/22 regarding application 16/505,648, in which claims 1, 8, and 15 were amended, claims 5 and 12 were cancelled, and new claims 17-19 were added. Claims 1, 3, 4, 7, 8, 10, 11, and 14-19 are pending in the application and have been considered.

Claim Objections
In claim 19, line 1, should “the using voice matching” be “the using a voice matching”?
In claim 19, line 4, should “from Internet” be “from the Internet”?

Response to Arguments
Amended claims 1, 8, and 15 overcome the objections for the previous minor informalities, and so the previous objections are withdrawn.
The arguments on page 8 regarding the 35 U.S.C. 103 rejections based on Lyman, Silveira Ocampo, Mont-Reynaud, and Ayoyagi have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Silveira Ocampo (2018/0122361), in further view of Cooper et al. (6,466,654).

Consider claim 1, Lyman discloses a response method, wherein the method comprises: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, an output user category to which the user belongs, wherein voices and voice parameters matching user categories are pre-stored (identifying an age group of the user by analyzing the linguistics patterns, [0008], the first communication module may initially use Mountain West Jargon, suggesting that it is pre-stored, [0042], and words associated with a particular age group are identified, [0041]); and using a voice matching the output user category to respond to the voice information (the natural language 
Lyman does not specifically mention the voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity. 
Silveira Ocampo discloses voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch (tone or pitch of the user, [0003]), or a sound intensity (volume or intensity, [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity in order to increase adaptability to user circumstances, as suggested by Silveira Ocampo ([0002]).
Lyman and Silveira Ocampo do not specifically mention determining that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the voice, in response to determining the voice information including the polite term.
Cooper discloses determining that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the voice, in response to determining the voice information including the polite term (the politeness setting is enabled when words associated with polite discourse are included in input received from the user, and causes the virtual assistant to use words such as “thank you” and “thanks”, Col 44 lines 16-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the voice, in response to determining the voice information including the polite term in order to improve on 


Consider claim 8, Lyman discloses a response apparatus, wherein the apparatus comprises: at least one processor (central processor 710, [0068]); and a memory storing instructions (system memory 715, [0068]), wherein the instructions when executed by the at least one processor (instructions executable by a processor, [0013]), cause the at least one processor to perform operations, the operations comprising: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, an output user category to which the user belongs, wherein voices and voice parameters matching user categories are pre-stored (identifying an age group of the user by analyzing the linguistics patterns, [0008], the first communication module may initially use Mountain West Jargon, suggesting that it is pre-stored, [0042], and words associated with a particular age group are identified, [0041]); and using a voice matching the output user category to respond to the voice information (the natural language communication may adapt to linguistic patterns of the user by using slang words or colloquialisms associated with the user’s age group, [0057]). 
Lyman does not specifically mention the voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity. 
Silveira Ocampo discloses voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch (tone or pitch of the user, [0003]), or a sound intensity (volume or intensity, [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by voice parameters comprising at least one of a 
Lyman and Silveira Ocampo do not specifically mention determining that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the voice, in response to determining the voice information including the polite term.
Cooper discloses determining that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the voice, in response to determining the voice information including the polite term (the politeness setting is enabled when words associated with polite discourse are included in input received from the user, and causes the virtual assistant to use words such as “thank you” and “thanks”, Col 44 lines 16-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the voice, in response to determining the voice information including the polite term for reasons similar to those for claim 1.

Consider claim 15, Lyman discloses a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations (non-transitory computer-readable medium that may store instructions executable by a processor, [0013]), the operations comprising: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, an output user category to which the user belongs, wherein voices and voice parameters matching user categories are pre-stored (identifying an age group of the user by analyzing the linguistics patterns, [0008], the first communication module may 
Lyman does not specifically mention the voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity. 
Silveira Ocampo discloses voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch (tone or pitch of the user, [0003]), or a sound intensity (volume or intensity, [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by voice parameters comprising at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity for reasons similar to those for claim 1.
Lyman and Silveira Ocampo do not specifically mention determining that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the voice, in response to determining the voice information including the polite term.
Cooper discloses determining that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the voice, in response to determining the voice information including the polite term (the politeness setting is enabled when words associated with polite discourse are included in input received from the user, and causes the virtual assistant to use words such as “thank you” and “thanks”, Col 44 lines 16-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman and Silveira Ocampo such that the voice information includes a polite term, and playing a preset polite term expressing thanks by using the 

Consider claim 18, Lyman discloses determining an output voice and an output voice parameter matching the output user category from the voices and the voice parameters matching user categories, and outputting the output voice with the output voice parameter (the natural language communication may adapt to linguistic patterns of the user by using slang words or colloquialisms associated with the user’s age group, [0057]).
Lyman does not specifically mention the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, matching the output user category, and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category. 
Silveira Ocampo discloses the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity (volume or intensity, [0004]), matching the output user category (category such as the user’s mood, [0004]), and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category (an audio output template having similar properties to the user’s voice is generated, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman such that the output voice parameter includes at least one of a sound spectrum, a fundamental frequency, a pitch, or a sound intensity, matching the output user category, and the output voice with the output voice parameter sounds identical or similar to a true voice of the user of the output user category in order to increase adaptability to user circumstances, as suggested by Silveira Ocampo ([0002]).




Claims 3, 4, 7, 10, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Silveira Ocampo (2018/0122361), in further view of Cooper et al. (6,466,654), in further view of Mont-Reynaud et al. (10,311,858).

Consider claim 3, Lyman, Silveira Ocampo, and Cooper do not, but Mont-Reynaud discloses: inputting the voice information into a pre-trained user category recognition model, and determining the output user category to which the user belongs according to an output of the user category recognition model (a machine learning model can capture the underlying mapping between acoustic features such as MFCC and internal articulation parameters… the derived articulation features may be used as input to train age classifiers such as use of a Gaussian Mixture Model based on MFCC, which classifies a distribution of features according to a distribution “interval”, Col 13 lines 3-13, to classify the speaker into age categories such as 13 and under, 14-18, 19-35, 36-50, and over 50 years, Col 6 lines Col 6 lines 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Cooper by inputting the voice information into a pre-trained user category recognition model, and determining the output user category to which the user belongs according to an output of the user category recognition model in order to provide more detailed information to personalize interactions with a user, as suggested by Mont-Reynaud (Col 1 lines 37-40).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Cooper by analyzing semantics of the voice information; determining response information matching the semantics; and playing the response information using the voice for reasons similar to those for claim 3. 

Consider claim 7, Lyman, Silveira Ocampo, and Cooper do not, but Mont-Reynaud discloses the user category refers to a child user (age categories such as 13 and under, Col 6 lines Col 6 lines 31-36), and the method further comprises: pushing multimedia information matching the child user to the user (aged based ad targeting, Col 2 lines 56-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Cooper such that the user category refers to a child user, and the method further comprises: pushing multimedia information matching the child user to the user for reasons similar to those for claim 3.

Consider claim 10, Lyman, Silveira Ocampo, and Cooper do not, but Mont-Reynaud discloses: inputting the voice information into a pre-trained user category recognition model, and determining the output user category to which the user belongs according to an output of the user category recognition model (a machine learning model can capture the underlying mapping between acoustic features such as MFCC and internal articulation parameters… the derived articulation features may be used as input to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Cooper by inputting the voice information into a pre-trained user category recognition model, and determining the output user category to which the user belongs according to an output of the user category recognition model for reasons similar to those for claim 3.

Consider claim 11, Lyman, Silveira Ocampo, and Cooper do not, but Mont-Reynaud discloses the user category refers to a child user (age categories such as 13 and under, Col 6 lines Col 6 lines 31-36), and the method further comprises: pushing multimedia information matching the child user to the user (aged based ad targeting, Col 2 lines 56-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Cooper such that the user category refers to a child user, and the method further comprises: pushing multimedia information matching the child user to the user for reasons similar to those for claim 3.

Consider claim 14, Lyman, Silveira Ocampo, and Cooper do not, but Mont-Reynaud discloses the user category refers to a child user (age categories such as 13 and under, Col 6 lines Col 6 lines 31-36), and the method further comprises: pushing multimedia information matching the child user to the user (aged based ad targeting, Col 2 lines 56-60). 


Consider claim 16, Lyman does not, but Silveira Ocampo discloses the output voice parameter includes the sound spectrum (frequency band, [0034]), a pitch (tone or pitch of the user, [0003]), and the sound intensity, (volume or intensity, [0004]), matching the output user category (category such as the user’s mood, [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman the output voice parameter includes the sound spectrum, a pitch, and the sound intensity matching the output user category in order to increase adaptability to user circumstances, as suggested by Silveira Ocampo ([0002]).
Lyman, Silveira Ocampo, and Cooper do not specifically mention fundamental frequency.
Mont-Reynaud discloses fundamental frequency (fundamental frequency, Col 13 lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Cooper by including fundamental frequency in addition to sound spectrum, pitch, and sound intensity, for reasons similar to those for claim 3. 


Consider claim 17, Lyman, Silveira Ocampo, and Cooper do not specifically mention wherein an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistics, wherein the determining 
Mont-Reynaud discloses an interval corresponding to an acoustic characteristic having a commonality for a plurality of users in a given age range is acquired in advance by performing statistic (a machine learning model can capture the underlying mapping between acoustic features such as MFCC and internal articulation parameters… the derived articulation features may be used as input to train age classifiers such as use of a Gaussian Mixture Model based on MFCC, which classifies a distribution of features according to a distribution “interval”, Col 13 lines 3-13, to classify the speaker into age categories such as 13 and under, 14-18, 19-35, 36-50, and over 50 years, Col 6 lines Col 6 lines 31-36), wherein the determining comprises: extracting a characteristic value of an acoustic characteristic of a user (acoustic features 327 are those related to pronunciation, pitch, and tonal quality of the voice, Col 7 lines 54-57), determining that the interval includes the characteristic value (the range of statistics distributions in the GMM upon which the extracted features are classified being considered “determining the interval”, Col 13 lines 3-13), and determining the user category to which the user belongs based on the given age range (classify the speaker into age categories such as 13 and under, 14-18, 19-35, 36-50, and over 50 years, Col 6 lines Col 6 lines 31-36), wherein the acoustic characteristic includes at least one of a time length, a fundamental frequency (Col 13 lines 18-19), energy, a formant frequency, wideband, a frequency perturbation, an amplitude perturbation, a zero- crossing rate, or a Mel frequency cepstral parameter (MFCC coefficients, Col 13 lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman, Silveira Ocampo, and Cooper such that an .



Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as amended to overcome the objections for minor informalities.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

With regard to claim 19, the prior art does not disclose “… analyzing semantics of the voice information; acquiring a plurality of pieces of chat information from Internet; determining, from the plurality of pieces of chat information, conversation information including semantics identical to the semantics of the voice information; extracting a response from the conversation information; and playing the response using the voice.”

Zhou (2013/0304730) discloses use of a corpus of documents including available log files of chat room messages which are used to train a QA system (see [0019]). Thus while use of chat information from the Internet was known at the time in natural language response systems, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the Lyman, Silveira Ocampo, and Cooper combination from claim 1 with Zhou to somehow result in “…determining, from the plurality of pieces of chat information, conversation information including semantics identical to the semantics of the voice information; extracting a response from the conversation information; and playing the response using the voice.” Therefore, the subject matter of dependent claim 19 is considered new and non-obvious.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                              02/28/22